Citation Nr: 0406223	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-13 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $8,178.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from November 1984 to 
December 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Committee on Waivers and 
Compromises at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire, which 
denied the veteran's claim for a waiver of recovery of an 
overpayment of VA compensation benefits.  She subsequently 
perfected a timely appeal regarding that decision.  Appellant 
has moved and the Togus, Maine RO now has jurisdiction of the 
claims file.

In October 2003, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Evidence on file does not show that when the veteran was 
divorced in December 1994, she specifically reported to VA 
that she no longer had a dependent spouse, despite having 
been notified that failure to promptly report a dependency 
change would result in the creation of an overpayment of her 
compensation benefits.  It was mentioned in a VA exam in 1995 
and reported that she was "separated" on a medical record 
in 1996.

3.  Upon receipt in March 1995, and thereafter, of medical 
records containing notations that the veteran was divorced, 
the RO did not inquire as to the veteran's marital status 
until March 2000.  There is no evidence that appellant 
notified the RO of her divorce, no do the medical records 
contain a suggestion that she highlighted the fact she was 
divorced and should not be getting benefits for a spouse.

4.  The veteran's overpayment, in the amount of $8,178.00, 
did not result from fraud, misrepresentation, or bad faith on 
her part.

5.  The veteran's monthly compensation payments exceed her 
reported monthly expenses.

6.  The veteran was at fault in the creation of the 
overpayment. 

7.  Reliance on VA compensation benefits did not result in 
relinquishment of a valuable right the incurrence of a legal 
obligation.  

8.  Recovery of the overpayment of compensation benefits 
would not deprive the veteran of the ability to provide for 
life's basic necessities and failure to repay the debt for 
this time period would result in unfair gain to the veteran.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment of disability 
compensation in the amount of $8,178.00 is not warranted.  38 
U.S.C.A. § 5302(a),(c) (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096, which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).

Considering the nature of this case, which involves a request 
for a waiver of overpayment of VA benefits, the Board holds 
that the provisions of the VCAA are inapplicable to the 
instant case.  The Board believes this conclusion to be 
consistent with the recent holding of the United States Court 
of Appeals for Veterans Claims in Barger v. Principi, 16 Vet. 
App. 132 (2002) (holding that the duties specified in the 
VCAA are not applicable to requests for a waiver of 
overpayment.  

As to procedure, the Board notes that the claimant has been 
advised by the RO of the appropriate laws and regulations 
relating to requests for a waiver of overpayment.  In 
addition, it is clear that the veteran has been given ample 
opportunity to submit evidence and argument in support of her 
claim.

Legal Analysis

In the instant case, the record reveals that at least since 
September 1988, the veteran had been in receipt of 
compensation benefits paid at a rate that included her spouse 
and dependent children.  Notices to the veteran concerning 
the rate at which compensation was paid to her, including in 
March and November 1992 contained language, which advised her 
to immediately report any dependency change, since the 
failure to do so would result in the creation of an 
overpayment.

In December 1994, the veteran was divorced from her spouse.  
She did not at that time report this change to the RO.  

In March 1995 and March 1996, in connection with the 
veteran's pending claims, the RO received copies of the 
veteran's medical records, which contained notations to the 
effect that she was divorced or separated.  This information 
was offered historically as part of treatment.  It was not 
highlighted in such a way as to suggest that the appellant 
was offering this information to notify the VA that she was 
no longer entitled to payment for a spouse.  Upon receipt of 
these records, the RO did not inquire of the veteran as to 
her marital status.  The records were used to evaluate her 
disabilities.

In March 2000, the RO requested that that the veteran 
complete VA Form 21-0538.  In, April 2000, the veteran 
returned the completed VA Form 21-0518, which indicated that 
she was not married.  Thereafter, the RO issued letters to 
the veteran advising her that it was proposing to reduce her 
compensation payments because information had recently been 
received showing that her marital and/or dependency status 
had changed.  

In a statement received in November 2000, the veteran 
acknowledged receipt of the letters of reduction.  She 
requested to know the amount that would be deducted from her 
VA compensation benefits.  It was indicated that she was 
divorced as of December 1994.

In a January 2001 letter issued to the veteran, she was 
informed that an overpayment in the amount of $8,178.00 had 
been created.  It was noted that she had 30 days in which to 
either dispute the debt or request a waiver of overpayment of 
the debt.

The veteran subsequently requested a waiver of overpayment of 
her debt.  In support of her claim, she submitted a Financial 
Status Report in which he reported her monthly income as 
$2,619.00 and monthly expenses as $2,542.00 a month.  

In the December 2001 decision, the Committee on Waivers and 
Compromises denied the veteran's request for a waiver of her 
overpayment.  The Committee essentially determined that there 
was no evidence of fraud, misrepresentation, or bad faith on 
your part in the creation of the debt.  It was determined 
that the veteran was at fault for his debt and that repayment 
of that debt would not cause financial hardship.  The 
Committee noted that the veteran was aware that she was in 
receipt of additional benefits for dependent spouse and 
child.  

In a VA Form 9, Appeal to Board, received in April 2003, the 
veteran stated that she could not afford the pay the 
overpayment.  

Upon the veteran's divorce from her spouse in December 1994, 
she was no longer entitled to additional benefits for a 
dependent spouse.  See 38 U.S.C.A. § 1115 (West 2002); 38 
C.F.R. § 3.213 (2003).  By the time the RO took action to 
adjust the veteran's compensation benefits to take into 
account the fact that she did not have a dependent spouse, an 
overpayment in the amount of $8,178.00 had been created. 

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The Board observes that the 
Committee made a specific determination in that there was no 
fraud, misrepresentation, or bad faith on the appellant's 
part with respect to the creation of the overpayment at 
issue.  After reviewing the facts and circumstances of this 
case, the Board finds that there is no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment, the Board agrees with the 
Committee's finding, and, therefore, waiver is not precluded 
pursuant to 38 U.S.C.A. § 5302(a) (West 1991).

The Board must next consider whether recovery of the 
$8,178.00 of the overpayment would be against equity and good 
conscience.  See 38 C.F.R. § 1.965 (2003).  For the reasons 
stated below, the Board has found that recovery of $8,178.00 
of the overpayment would not be against equity and good 
conscience.

One factor to be considered is the relative fault of the 
veteran and of VA in the creation of the debt.  In this 
regard, the Board finds that the veteran knew or should have 
known that she was receiving a higher monthly compensation 
payment from VA based on her status as a married veteran.  
She was so notified by the RO's letters to her in March and 
November 1992.  Those letters also notified her that failure 
to promptly notify VA of a dependency change would result in 
the creation of an overpayment.  Nevertheless, when the 
veteran was divorced from her spouse in December 1994, she 
did not notify VA, and the first monthly overpayment was 
created.  During a video-conference hearing in October 2003, 
the veteran testified that, following her divorced in 
December 1994 she mailed copies of the divorce decree to the 
Las Vegas VARO and in 1995 when she was an inpatient at a VA 
medical facility, she notified VA that she was divorced.  

First, it is noted that discussing marital status with a VA 
medical provider is not informing the VARO of a change in 
dependents, which the veteran was specifically notified to do 
in the notice letter dated in November 1992.  Second, while 
the veteran has stated that she submitted not one but two 
copies of her divorce decree to the VARO in 1995, the record 
to date does not show the receipt of a divorce decree.  The 
Board considers the principles of administrative regularity 
in favor of the presumption that government officials have 
properly discharged their official duties.  Saylock v. 
Derwinski, 3 Vet. App. 394 (1992).  In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271 (1994).  The mere assertions of the veteran in this 
regard is not the type of "clear" evidence to rebut the 
presumption that a VA employee would have properly associated 
with the claims file any notice that had been received from 
the veteran.  In short, although the veteran sincerely 
believes that she mailed copies of her divorce decree to the 
VARO, there is no evidence to substantiate her claim and no 
showing that notices were received by VA prior to April 2000, 
when she responded to a VA request for data.  The veteran was 
advised in writing of the importance of promptly reporting to 
VA any changes in dependency, including the number of 
dependents.  The veteran's assertions are not sufficient 
evidence of timely notice to VA of her change in marital 
status.

Notwithstanding, the above, the record shows, that, when 
medical records containing notations that the veteran was 
divorced were received by the RO in March 1995 and separated 
in March 1996, action was not taken by the RO to determine 
whether the veteran was still married or was divorced.  The 
Board, therefore, finds, that VA had some fault in the 
creation of the overpayment in the amount of $8,178.00.  The 
veteran's fault was greater, however, because she had an 
affirmative duty to immediately notify the RO of her divorce, 
which she did not do.  

The Board must also consider whether recovery of the debt 
would result in financial hardship to the veteran.  The 
veteran submitted a financial status report in March 2001 
showing current income and expenses.  There is no showing 
that recovery of the overpayment would result in financial 
hardship to the veteran.  While repayment of the debt may 
require some sacrifice on the part of the veteran, there is 
no evidence showing that repayment of the debt would deprive 
the veteran or her family of the basic necessities of life.  
In fact, on the March 2001 financial status report, she 
reported discretionary income to pay toward the overpayment.  
Finally, the record shows that, as of March 2001, the 
veteran's VA monthly benefits were in the amount of 
$2,189.00, an amount which was increased in June 2001 due to 
grant of increased disability and special monthly 
compensation.  Additionally, the recently VA monthly benefits 
have been adjusted by cost of living increases since March 
2001.  In view of the above facts that the veteran's current 
monthly income is somewhat higher than her reported monthly 
expenses, collection of the $8,178.00 in question would 
clearly not deprive the veteran of basic necessities.  For 
that reason, the Board finds that recovery of the $8,178.00 
overpayment would not be an undue hardship on the veteran.

With regard to other factors to be considered, the Board 
finds that there is no evidence that recovery of $8,178.00 
would nullify the objective for which the veteran's 
compensation benefits were intended.  The Board also finds 
that the veteran did not rely on her VA benefits in 
relinquishment of a valuable right, or incurrence of a legal 
obligation, and that her failure to make restitution of the 
overpayment of $8, 178.00 would result in unfair gain to her.  

The Board concludes that there is no good and sufficient 
reason why waiver of recovery of $8,178.00 of the overpayment 
should be granted.  The record does not in any way show that 
recovery of that amount would be against equity and good 
conscience.  Entitlement to waiver of recovery of $8,178.00 
of an overpayment of disability compensation is not 
warranted.  38 U.S.C.A. § 5302(a)(c) (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965 (2003).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $8,178.00 is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



